

113 HR 3968 IH: To amend the Internal Revenue Code of 1986 to extend the deduction allowable with respect to income attributable to domestic production activities in Puerto Rico.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3968IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Pierluisi (for himself and Mr. Grayson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the deduction allowable with respect to income attributable to domestic production activities in Puerto Rico.1.Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico(a)In generalSection 199(d)(8)(C) of the Internal Revenue Code of 1986 is amended—(1)by striking first 8 taxable years and inserting first 10 taxable years, and(2)by striking January 1, 2014 and inserting January 1, 2016.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.